Title: Elizabeth Smith Shaw to Abigail Adams, 6 December 1790
From: Shaw, Elizabeth Smith
To: Adams, Abigail


My Dear Sister—
Haverhill December 6th 1790
Major Mc Farling has just called upon us, & informed us of his intention of going to Philadephia this Week—& has intimated a wish, that some outlines of his general Character might be given to the Vice President— Mr Shaw is called away on some business, & supposes, that if it is done in the female line, it may be as efficacious as if he had written himself— Major Mc-Farling had some Conversation with the President when he was upon his Tour this way, which has encouraged him, to attend upon Congress this session— As there are Benefits to be conffered, his Friends here, wish his Services, & his enfeebled State, may be thought of, & rewarded— Perhaps there but few more deserving— As a private Gentleman his Character is unblemished— He is a man of real worth, probity, & integrity, & by his industry, & the small pittance he has received, supported a numerous Family with decency, & reputation— As a Soldier, he was brave, & undaunted, those who fought by his side at Bunker Hill, & at white plains can witness, & his right arm can testify, that he bears about no deceitful marks of Courage, & noble resolution—for a Bullet in two different engagments, entered his arm, & is lodged there, & now, as he grows into years, he feels the pain, & inconvenience of them more, & more— He says he does not wish to spend the remainder of his life in indolence, but hopes & wishes, still to be serviceable to his Country, in some way or other— Now this is my petition, & this is my request to the Vice President, for one of my People, that as I know he delights to make a worthy man happy, he would, in his great Wisdom use his influence, to provide something for this Genttleman that he can realize, & be an adequate support to himself & Family in the decline of Life— So that One, who has nobly fought & bled, for his Country, should have no Cause to think her ungrateful—
And now my Dear Sister, let me ask you how you do, & how you like your new Situation?— I hope you go on progressively, from good, to better—& now having a much greater number of Friends arround you, you will lead a pleasant, & peaceful life, for their Characteristic is hospitality kindness & Benevolence—
My kindest Love & regards attend Cousin Thomas, Tell him if you please, that we go on much in the old way—few young Ladies are courted, & less are given in marriage— In Haverhill, as in many other places there are ten young Ladies, to one Gentleman—
There has lately been two very fine, agreeable Persons from the Jersies—(Mr Newbolls by name) Cousins— They had there Education in Philadelphia— They were sensible—polite, easy in their manners, plain in th[eir] dress, but really very beautiful in their persons— I dined with them at Mr Thaxter’s—& they dr[ank] Tea with us the next Day— They were detained in Town by a Storm a week— They were introduced to judge Seargants Family—& were charmed with Haverhill.
Mr Thaxters health is much as it has been, Mrs Thaxter is not very well— The loss of their Son still grieves them, but I hope they will be comforted—
Mr Shaw presents his best regards, & my Children their duty to their Uncle & Aunt
Accept my Dear Sister, & Cousins, of the Love of your ever affectionate
Elizabeth Shaw—
Excuse the writing & every inaccuracy—
